MEMORANDUM *
Robert Goodell appeals the district court’s determination that Ralphs Grocery Co. (“Ralphs”) was not required under the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., to improve disabled-accessible parking spots in a common-area, multi-business parking lot. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
This matter was tried to the court. The district court did not clearly err in finding that Goodell failed to prove by a preponderance of the evidence that Ralphs owned, leased, operated or exercised control over the parking lot. Evidence of ownership or lease of the lot was singularly lacking, and the evidence of the relationship of Ralphs to the operation of the lot was insufficient to compel the trier of fact to find that Ralphs had an interest in, or control over, the lot. In the absence of any such interest, the lot cannot be considered a “facilitfy]” of Ralphs, for which Ralphs would be responsible under the ADA. See 42 U.S.C. § 12182(a).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.